Bischoff, J.
Laws 1882, c. 410, § 1482, require, as a condition to the granting of this application, that the expenses, if any, incurred in the apprehension or recapture of the principal, and the costs and expenses of the proceedings to enforce the forfeiture, shall be paid. See, also, Code Civil Proc. § 352. The certificate of the district attorney, on this application, does not show that the above requirements have been complied with. On production and filing of a proper certificate this application should be granted. All concur.